United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-54464 CCJ ACQUISITION CORP. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 45-1967797 (I.R.S. Employer Identification No.) 8200 Seminole Boulevard, Seminole, Florida 33772 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (727) 322-5111 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No o. The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of October 15, 2012 was 3,000,000.There are zero (0) shares of the issuer’s preferred stock outstanding as of such date. TABLE OF CONTENTS Page Part I. Financial Information. 3 Item 1. Financial Statements. 3 Balance Sheets for the periods ending August 31, 2012 (unaudited) and May 31, 2012 (audited). 3 Statements of Operations (unaudited) for the three month periods ended August 31, 2012 and August 31, 2011. 4 Statement of Stockholders’ Equity for the three month period ended August 31, 2012. 5 Statements of Cash Flows for the three month periods ended August 31, 2012 and August 31, 2011. 6 Notes to Financial Statements (unaudited). 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4.Controls and Procedures. 13 Part II.Other Information. 14 Item 1.Legal Proceedings. 14 Item 1A.Risk Factors. 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3.Defaults Upon Senior Securities. 14 Item 4.Mine Safety Disclosure. 14 Item 5.Other Information. 14 Item 6.Exhibits. 15 Signatures. 16 2 Part I.Financial Information Item 1.Financial Statements CCJ Acquisition Corp. (A Development Stage Company) Balance Sheets August 31, May 31, (unaudited) (audited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ TOTAL LIABILITIES Stockholders' Equity Preferred stock: 750,000,000 authorized; $0.001 par Value; 0 shares issued and outstanding - - Common stock: 900,000,000 authorized; $0.001 par Value; 3,000,000 shares issued and outstanding - - Additional paid in capital - - Accumulated deficit during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited financial statements 3 CCJ Acquisition Corp. (A Development Stage Company) Statements of Operations April 21, 2011 For the 3 Months Ended (inception) August 31, August 31, (unaudited) (unaudited) (unaudited) Revenues $
